Case 2:18-cv-03007-JS-AKT Document 280 Filed 04/06/20 Page 1 of 5 PageID #: 1793




                                                                                          Lalit K. Loomba, Esq.
                                                                                     Direct dial: (914) 872-7118
                                                                                 lalit.loomba@wilsonelser.com
 April 6, 2020

 By ECF

 Hon. Kathleen Tomlinson
 United States Magistrate Judge
 United States District Court
  for the Eastern District of New York
 Alfonse M. D’Amato Federal Building
 100 Federal Plaza
 Central Islip, NY 11722

 Re:     Joseph Jackson v. Nassau County et al., Docket No. 18-cv-3007 (JS) (AKT)
         Our File No.: 12473.00014

 Dear Judge Tomlinson:

 Wilson Elser represents the County Defendants in the referenced action. Pursuant to paragraph 10 of the
 Court’s Civil Conference Minute Order dated March 16, 2020 (D.E. 270), we are writing to raise the
 following discovery issues. Counsel for the parties have engaged in a good-faith attempt to resolve these
 issues during telephone conferences held within the last three weeks. As a result of these conferences, the
 outstanding issues have been narrowed. Nevertheless, County Defendants respectfully submit that the
 items listed below remain outstanding.

 I.      Discovery Demanded From Plaintiff

 Plaintiff initially objected to the Count Defendants’ Interrogatory Nos. 11, 12 and 13. Following a meet
 and confer conference, plaintiff’s counsel agreed to supplement plaintiff’s response. We received
 plaintiff’s supplemental response Friday afternoon, April 3, 2020, and are writing to highlight the
 following deficiencies. See A, B and C below. In addition, plaintiff objected to various document
 demands by, inter alia, claiming privilege. Following a meet and confer conference, plaintiff’s counsel
 agreed to either confirm that no privileged documents exist, or produce a privilege log. We have yet to
 receive written confirmation or a privilege log. See D below.

 A.      Interrogatory No. 11

 Identify any person with whom plaintiff spoke or communicated in writing concerning any aspect of the
 Underlying Incident while being held at the Nassau County Jail.

         Plaintiff’s Supplemental Response

         Without waiving or in any way limiting the general and specific objections asserted in plaintiff’s
         prior response, plaintiff refers defendants to documents previously exchanged bearing Bates




 8214951v.1
Case 2:18-cv-03007-JS-AKT Document 280 Filed 04/06/20 Page 2 of 5 PageID #: 1794

 Hon. Kathleen Tomlinson
 April 6, 2020
 Page 2

         Stamp no. County209 and further identifies, upon information and belief, the following:
         Centurion Ministries, Barry Scheck, William Kunstler, Eugene Cordaro, Scott Brettschneider,
         Dennis Halstead, James Tunstell, Anthony “David” Smalls, Tyrone Isaac and Roy Isaac.

         Argument

         Rule 33(b)(1)(3) of the Federal Rules of Civil Procedure requires interrogatories to be responded
         to under oath. Plaintiff has not sworn to the accuracy of his response to County Defendants’
         Interrogatory No. 11. In addition, the County Defendants incorporated Local Civil Rule 26.3 into
         their discovery demands. Local Rule 26.3(c) defines the term “identify” with respect to a natural
         person to mean to “give, to the extent known, the person’s full name, present or last known
         address, and . . . present or last known place of employment.” Plaintiff’s supplemental response
         does not comply with the requirements of the Local Rules.

 B.      Interrogatory No. 12

 Identify any person with whom plaintiff spoke or communicated in writing concerning any aspect of the
 Underlying Incident following his conviction on March 7, 1997.

         Plaintiff’s Supplemental Response

         Without waiving or in any way limiting the general and specific objections asserted in plaintiff’s
         prior response, plaintiff refers defendants to documents previously exchanged bearing Bates
         Stamp nos. P179-80, County223-225, County229, County353-54, County2855-98, County3145-
         46, County 3450-70, and further identifies, upon information and belief, the following: Nate
         Lewis, Justin Bonus, Robert Goldstein, Abby Boklan, Godfrey Brown, Darryl Parker, Mark
         Stevens, Anthony Mayol, Anthony Grandinette, Andrea Hirsch, Tyrone Isaac and Bruce Barket.

         Argument

         See above with respect to Interrogatory No. 11.

 C.      Interrogatory No. 13

 Identify any person, psychiatrist, psychologist, therapist, social worker or other mental health care
 professional with whom plaintiff treated prior to March 20, 1994.

         Plaintiff’s Supplemental Response

         Without waiving or in any way limiting the general and specific objections asserted in plaintiff’s
         prior response, plaintiff did not, upon information and belief, treat with any of the categories of
         providers listed in this interrogatory during the time period specified. Plaintiff further states that
         he sporadically encountered and was interviewed by individuals he understood to be social
         workers or counselors as a young man, including as a child when his parents were involved in a
         family court proceeding and during standard intake procedures in correctional settings. Plaintiff
         cannot identify any such individuals.

         Argument




 8214951v.1
Case 2:18-cv-03007-JS-AKT Document 280 Filed 04/06/20 Page 3 of 5 PageID #: 1795

 Hon. Kathleen Tomlinson
 April 6, 2020
 Page 3

         Rule 33(b)(1)(3) of the Federal Rules of Civil Procedure requires interrogatories to be responded
         to under oath. Plaintiff has not sworn to the accuracy of his response to County Defendants’
         Interrogatory No. 13.

 D.      Document Demands 1-9 and 15

 1.      All documents concerning any communication between plaintiff and any other person concerning
         his arrest on narcotics charges lodged against plaintiff in connection with the sale of controlled
         substances on or about August 9, 1994 (Ind. No. 91134).

 2.      All documents concerning any communication between plaintiff and any other person concerning
         his guilty plea in satisfaction of narcotics charges lodged against plaintiff in connection with the
         sale of controlled substances on or about August 9, 1994 (Ind. No. 91134).

 3.      All documents concerning any communication between plaintiff and any other person concerning
         his arrest for murder and related charges on or about March 7, 1995 (Ind. No. 91607).

 4.      All documents concerning any communication between plaintiff and any other person concerning
         the prosecution of the murder and related charges lodged against plaintiff in connection with the
         Underlying Incident.

 5.      All documents concerning any communication between plaintiff and any other person concerning
         the written statement of Glenn Montes.

 6.      All documents concerning any communication between plaintiff and any other person concerning
         the written statement of Maurice Larrea.

 7.      All document concerning any communication between plaintiff and any other person concerning
         plaintiff’s incarceration following his conviction on the murder and related charges pertaining to
         the Underlying Incident.

 8.      All document concerning any communication between plaintiff and any other person concerning
         any appeal from plaintiff’s conviction on murder and related charges pertaining to the Underlying
         Incident.

 9.      All documents concerning any written submission by plaintiff relating to any application for
         parole.

 15.     Copies of all documents concerning communications between (i) Plaintiff and/or his legal
         representative(s) and (ii) the Innocence Project relating to the crimes asserted in Indictment
         91607.

         Plaintiff’s Objections (to 1-9, and 15)

         Plaintiff objects to this demand because it is vague, overbroad and seeks irrelevant and privileged
         information. Notwithstanding these objections, upon information and belief, plaintiff does not
         have possession, custody or control over any responsive documents, beyond any which may have
         been exchanged by the parties.




 8214951v.1
Case 2:18-cv-03007-JS-AKT Document 280 Filed 04/06/20 Page 4 of 5 PageID #: 1796

 Hon. Kathleen Tomlinson
 April 6, 2020
 Page 4

         Argument

         Local Rule 26.2 provides that to the extent a party is asserting that a document otherwise
         responsive to a demand is protected by privilege, the party shall produce a privilege log, which
         identifies the nature of the privilege asserted and the document’s type, general subject matter,
         date, author, addressee and any other recipients. Plaintiff has not provided a privilege log for any
         documents withheld on privilege grounds. Subsequent to the last meet and confer conference,
         plaintiff’s counsel stated that, upon information and belief, plaintiff is not withholding privileged
         documentation, but would confirm and, if appropriate, produce a privilege log. To date,
         plaintiff’s counsel has neither confirmed this nor produced a log.

 II.     Discovery Demanded From Village of Freeport

 A.      Document Demand No. 1

 A copy of all recordings of any 911 call and/or radio transmission concerning the Underlying Incident.

         Freeport’s Response

         The Village Defendants object to this demand to the extent it seeks privileged and/or confidential
         information. Subject to and without waiving these or any of the Village Defendants’ General
         Objections, the Village Defendants are not in possession of the documents requested herein.

         Argument

         Prior to the meet and confer phone call held on March 25, 2020, the County Defendants inquired
         in writing of the Village Defendants whether they possessed logs or written documents reflecting
         calls to local precinct numbers in addition to 911 calls, and if so to produce the relevant records
         from March 20, 1994, as responsive to Document Demands 1 and 2. The Village Defendants
         stated that they would respond to this request. Pursuant to FRCP 26(e)(1)(a), a party must
         supplement its response, “in a timely manner if the party learns that in some material respect the
         disclosure or response is incomplete or incorrect, and if the additional or corrective information
         has not otherwise been made known or the other parties during the discovery process or in
         writing…” As of this date, the Village Defendants have yet to supplement its response to these
         demands in writing.

 B.      Document Demand No. 2

 Any written documents concerning any 911 call concerning the Underlying Incident.

         Freeport’s Response

         The Village Defendants object to this demand to the extent it seeks privileged and/or confidential
         information. Subject to and without waiving these or any of the Village Defendants’ General
         Objections, the Village Defendants are not in possession of the documents requested herein.

         Argument

         See Supra (argument for Document Demand No. 1).




 8214951v.1
Case 2:18-cv-03007-JS-AKT Document 280 Filed 04/06/20 Page 5 of 5 PageID #: 1797

 Hon. Kathleen Tomlinson
 April 6, 2020
 Page 5


 C.      Document Demand No. 3

 A copy of any response by the Village of Freeport to a Freedom of Information Law request by Plaintiff
 Joseph Jackson.

         Freeport’s Response

         The Village Defendants object to this demand to the extent it seeks privileged and/or confidential
         information. The Village Defendants further object to this demand as irrelevant and not
         sufficiently tailored to lead to relevant or admissible evidence, overly broad, and unduly
         burdensome.

         Argument

         During a meet and confer call, counsel for Freeport agreed to withdraw these objections, and
         represented that the Village no longer has any documents in its possession concerning a response
         to any FOIL request concerning the underlying incident, including the FOIL demand made by
         Plaintiff, and agreed to provide a written response to that effect. To date, no written response has
         been provided. The County Defendants seek written confirmation of the Village of Freeport’s
         response. See FRCP 26(e)(1)(a).

 D.      Document Demand No. 4

         A copy of any response by the Village of Freeport to a Freedom of Information Law request
         concerning the Underlying Incident.

         Freeport’s Response

         The Village Defendants object to this demand to the extent it seeks privileged and/or confidential
         information. The Village Defendants further object to this demand as irrelevant and not
         sufficiently tailored to lead to relevant or admissible evidence, overly broad, and unduly
         burdensome.

         Argument

         See supra (argument for Document Demand No. 3).

 Respectfully submitted,

 WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP




 Cc: Counsel of Record (via ECF)



 8214951v.1
